Citation Nr: 1520272	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970, and from September 1970 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran appeared at a Travel Board hearing with the undersigned in February 2015.  A transcript is of record.

The Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.


FINDING OF FACT

It is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is competent to manage his VA funds without limitation.  

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  

Moreover, there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In terms of procedural history, the Veteran filed an increased rating claim for his service-connected posttraumatic stress disorder (PTSD) in December 2010.  In a July 2011 rating decision, the RO proposed a finding of incompetency based in large part on the conclusions rendered during the July 2011 VA PTSD examination.  As noted in the July 2011 rating decision, the examiner stated that the Veteran was not capable of managing his benefit payments in his best interests due to his ongoing psychotic symptoms.  The RO confirmed a finding of incompetency in May 2012 and in September 2012.  

Turning to the evidence of record, a VA PTSD examination from January 2002 notes the Veteran was found to be "competent for VA purposes."  

In May 2008, the Veteran's treating psychiatrist at VA ("Dr. R.M.") provided a letter stating while the Veteran experienced an intermittent ability to perform activities of daily living, he was compliant with his treatment. 

The Veteran's PTSD was evaluated in a July 2008 VA examination by the same examiner who assessed his condition in January 2002.  The examiner noted the Veteran's continued psychosis, and at the conclusion of the report, he indicated that he was "concerned that [the Veteran] could not keep track of his money."  The examiner advised that the Veteran's wife should be interviewed to "see if she is competent to handle the patient's funds."  Therefore, while the July 2008 examiner expressed concern over the Veteran's ability to handle his finances, he did not state that the Veteran was incompetent for VA purposes.  

At an April 2009 VA PTSD examination, the Veteran reported that both he and his spouse managed their finances, and they were not having any difficulty with financial matters at that time. 

In March 2009 and May 2010, Dr. R.M. provided additional statements regarding the Veteran's condition, stating that the Veteran was unemployable due to his PTSD symptoms.  The letters do not make any specific assertions regarding competency.  However, in July 2012, Dr. R.M indicated that the Veteran was competent to manage his own financial affairs.  Dr. R.M. stated that the Veteran was compliant with treatment and was able to manage his finances effectively.  

In an October 2011 statement, the Veteran's wife submitted a statement indicating that the Veteran paid for all their bills, and he made the payments on time.

August 2012 VA treatment notes show the Veteran reported managing his own finances.  The Veteran was also described as compliant with medication.  

In September 2012, the Veteran was afforded another VA psychiatric examination to specifically assess his ability to manage his finances.  The examiner concluded the Veteran was not competent to manage his money because he was unable to accurately describe his sources of income and his expenses.  The examiner noted the Veteran was uncertain as to the amount of money he receives from VA for his service-connected disabilities.  Moreover, the examiner noted that it was difficult to follow a conversation with the Veteran, and he indicated throughout the examination report that the Veteran seemed confused as to the purpose of the examination.  For example, the examiner indicated the Veteran began discussing his medical problems and had to be refocused on questions regarding management of his finances.  The examiner further described such behavior as tangential, indicating the Veteran's thoughts were poorly connected.  He stated the Veteran made a delusional statement about a snake in his basement giving him prostate cancer, and that the Veteran wanted to sell his house as a result. 

Ultimately, the examiner concluded that the Veteran should not be deemed competent for VA purposes.  He stated the Veteran would "more likely as not taken advantage of very easily by someone around issues of his money."  The examiner provided no further rationale for such a statement, and the examination report does not indicate that the Veteran has previously been "taken advantage of" financially.

Despite these conclusions, however, the examination report also shows the Veteran was able to identify his saving accounts and the approximate balance of the accounts.  He identified Social Security income and money from a pension.  Although the examiner noted  the Veteran could not describe how his bills are paid, in the examination report, the Veteran clearly stated that he receives money orders to pay bills.  

In his October 2012 Notice of Disagreement, the Veteran responded to the September 2012 examination findings, stating that he pays his bills in cash and on time.  He also clarified that he did not believe that a snake caused his prostate cancer and that the snake was found in the basement after he was diagnosed with the condition.  He stated he did not plan on selling his home.  

The record also contains a June 2013 VA memorandum by a field examiner addressing a review of competency.  The field examiner indicated that he interviewed the Veteran and found him to be "knowledgeable of his financial assets and obligations."  The field examiner further stated that the Veteran identified his income sources and amounts and was able to relate specific information regarding daily expenses.  

At a December 2014 VA PTSD examination, the Veteran was found to be competent.  An addendum opinion was requested in which the examiner was asked to clarify if the Veteran was at least as likely as not competent to handle his VA financial affairs, despite having "gross impairment of thought processes."  The examiner explained that when he asked the Veteran what he would do with a VA check, the Veteran indicated that he would bring the money to the bank.  Therefore, the Veteran was able to identify the check as representing money and able to manage it without assistance.  As such, the examiner again confirmed that the Veteran was competent to manage VA funds. 

The Veteran testified at the February 2015 Travel Board hearing that he pays his bills on time and in cash.  His representative also addressed examination report findings in which the Veteran was described as difficult to understand.  She explained that the Veteran's native language was Shoshone-Bannock and that the Veteran therefore can get confused when asked questions in a language other than Shoshone-Bannock. 

After a thorough review of the evidence of record, the Board concludes that it is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  

The record shows that it was not until 2008 that there was even a "concern" about the Veteran's ability to manage his money, and the RO eventually proposed incompetency based on the findings of a July 2011 VA examination in which the examiner stated that the Veteran was incompetent.  This finding was again confirmed by the September 2012 VA examiner.  Yet, despite the September 2012 examiner's conclusion, the report itself reflects some evidence in favor of competency.  In particular, the Veteran was able to identify saving accounts and pension benefits.  He also stated that he receives money orders to pay his bills.  

Indeed, the record contains other evidence in support of the Veteran's competency to handle funds.  At the April 2009 VA PTSD examination, the Veteran indicated he and his wife worked together to successfully manage finances.  Letters from the Veteran's treating VA psychiatrist show the Veteran was compliant with medication, and the July 2012 opinion specifically deems the Veteran competent to handle his finances.  The Veteran also reported managing his own funds when seeking treatment in August 2012.  Furthermore, the December 2014 examiner confirmed that the Veteran was competent to manage his finances, even when specifically considering impairment of thought process.

The Board acknowledges that the VA examination reports repeatedly show that the Veteran has impairment of thought process due to his service-connected PTSD.  However, even considering that the Veteran had to be refocused to discuss his finances, rather than medical conditions, as exemplified in the September 2012 examination report, the evidence of record shows that the Veteran was able to identify his funds and pay his bills on time.  Significantly, the January 2015 addendum contemplates the Veteran's PTSD symptoms, to include gross impairment of thought process, and the Veteran was still found to be competent.  Moreover, the Veteran's representative further explained the Veteran's confusion as it related to a language barrier between the Veteran and his examiners.

As noted above, 38 C.F.R. § 3.353 specifically notes that determinations relative to incompetency should be based upon all evidence of record.  38 C.F.R. § 3.353(c).  Moreover, a presumption of competency exists, particularly where, as here, reasonable doubt exists regarding the Veteran's mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  38 C.F.R. § 3.353(d).  Here, the Veteran's VA psychiatrist and at least one VA compensation examiner have provided opinions that the Veteran is competent to manage his funds, even considering any impairment of thought process due to PTSD.  Lay statements from the Veteran, a field examination report, and VA treatment records are also indicative of the Veteran's competency to handle funds.  Therefore, while the July 2011 and September 2012 VA examiners found the Veteran not to be competent, the Board finds that it is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran is competent to manage his own financial affairs, including the disbursement of VA funds, without limitation.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  The Board is granting in full the benefit sought on appeal by restoring the Veteran's competency status for the purpose of disbursing his VA benefits.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered, as this decision poses no risk of prejudice to the Veteran.  


ORDER

Restoration of competency status for VA benefits purposes is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


